In a proceeding to validate petitions designating appellants as candidates in the Democratic Party Primary Election to be held on September 10, 1974 for the party position of Delegate to the Democratic Judicial Convention from the 11th Judicial District, 36th Assembly District, and for related relief, the appeal is from a judgment of the Supreme Court, Queens County, entered August 28, 1974, which, inter alia, (1) adjudged that (a) no supplemental cover sheet or sheets for delegates and alternate delegates to the Judicial Convention (Election Law, § 136, subd. 3) were filed by petitioners and (b) the designating petitions are invalid insofar as they affect the delegates and alternates to the Judicial Convention and (2) dismissed the proceeding. Judgment affirmed, without costs. No opinion. Gulotta, P. J., Christ, Brennan and Benjamin, JJ., concur.